Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2, 4-5, 7-8, 29-31 have been examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 7-8, 29-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-8, 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  As per claims 1, 4, 7, the omitted elements are: the operational relationship and operation connection between the claim element 1) “transmit the notification apparatus identifier if obtaining the location information is failed” and 2) “transmit the notification apparatus identifier for the extension period after turning off the switch”.  As stated in steps A3 and A5 of Fig. 3 and steps C4 and C5 and C6 of Fig. 5, the transmission of notification information (such as the claimed notification apparatus identifier) is based on the condition and status of “obtaining the location information” including the step/operation of transmitting for extension period after turning off the switch.  However the current 
As per claims, 2, 5, 8, 29-31, they are rejected based on the dependency of claims 1, 4 and 7, respectively . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689